department of the treasury internal_revenue_service washington d c date number release date cc ita tl-n-4541-00 uilc internal_revenue_service national_office field_service_advice memorandum for from associate chief_counsel income_tax accounting cc ita subject sec_1033 -- theft damages settlement this field_service_advice responds to your request dated date it is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer corp a corp b corp c corp d property state date date date date date date dollar_figurex dollar_figuredollar_figurex dollar_figuredollar_figuredollar_figurex dollar_figuredollar_figuredollar_figuredollar_figurex dollar_figuredollar_figuredollar_figuredollar_figuredollar_figurex tax_year tax_year y dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure issue whether a portion of certain damages recovered by taxpayer in connection with the settlement of state court action brought for breach of contract and tortious interference with a supply contract are eligible for nonrecognition treatment under sec_1033 conclusion there was no involuntary_conversion of property within the meaning of sec_1033 thus the settlement amounts in issue are ineligible for sec_1033 nonrecognition treatment facts on date taxpayer a corporation filing its returns on a calendar_year entered into an agreement with corp a later renamed corp b whereby corp a agreed to buy large quantities of property over a y-year period shortly thereafter corp c entered into a similar agreement with corp a on or about date corp a breached its earlier agreement with taxpayer on date taxpayer filed suit in state court against corp b formerly corp a for breach of contract and against corp c for tortious interference with contract relations the breach of contract claim against corp b was ordered to arbitration proceedings in the lawsuit were stayed pending the outcome of that arbitration the final award of the arbitrator issued on date it awarded the taxpayer dollar_figurex in damages for property already sold and delivered to corp a and dollar_figuredollar_figurex for lost profit damages on the property contract the state lawsuit then proceeded to trial on taxpayer’s claim of tortious interference by corp c a jury rendered a verdict in favor of corp c but prior to entry of judgment the parties entered into a comprehensive agreement covering both defendants taxpayer received dollar_figuredollar_figuredollar_figurex in settlement of all its claims with its form_1120s for tax_year taxpayer submitted a purported election pursuant to sec_1033 that statement included the following to the extent of the tortious interference claim the taxpayer’s contract was involuntarily converted into cash and deferral is available under sec_1033 the portion of the settlement allocated to tortious interference was dollar_figuredollar_figuredollar_figuredollar_figurex the district_director subsequently granted extensions of time until the end of tax_year to replace property that was involuntarily converted on its form_1120s for tax_year taxpayer submitted a notification of replacement_property namely an agreement dated date tax_year whereby corp d agreed to purchase property from the taxpayer over a y-year period taxpayer asserts that it made qualifying reinvestment expenditures totaling dollar_figuredollar_figuredollar_figuredollar_figuredollar_figurex in connection with the corp d agreement taxpayer has not elucidated why these payments were necessary or specifically what was procured by virtue of those payments law and analysis under sec_61 and sec_1001 gain realized on the disposition of property generally must be recognized since however congress has provided relief of some sort to taxpayers whose property has been taken from them against their will and as a result they have realized gain see internal revenue act of ch sec_214 42_stat_227 taxpayer has the burden of proving itself within some provision allowing nonrecognition treatment see 36_f2d_842 2d cir prior to the act the treasury_department had already promulgated regulations achieving the same substantive relief sec_45 arts ed the apparent impetus for both the regulations and the subsequent revenue legislation was the destruction or requisitioning of property necessitated by world war i see 279_f2d_220 ct_cl cert_denied 364_us_900 it was viewed as unfair to make an owner for example who had had his boat submarined by the enemy or requisitioned by the government pay the tax on any gain and possibly therefore be unable financially to replace that boat in his business the deduction for qualified replacement costs initially provided for by the statute was eventually supplanted by nonrecognition treatment revenue act of b 43_stat_253 the nonrecognition treatment is currently provided for in sec_1033 sec_1033 generally requires that the taxpayer’s property be compulsorily or involuntarily converted into other_property or money yet the provision does not cover all situations where taxpayers are deprived of any property rights without their approval it is limited rather to the property’s involuntary destruction theft seizure requisition or condemnation or disposition under the threat of requisition or condemnation the section is inapplicable to many compulsory sales or dispositions dictated by other adverse considerations-including normal business dealings where contracts may be breached or those breaches are fairly or unfairly induced by third parties see eg revrul_74_532 1974_2_cb_270 sale of rental property as result of extensive and recurring vandalism is not an involuntary_conversion congress did not contemplate nonrecognition relief for dispositions resulting from tortious actions-short of theft or destruction-or business expediency actionable or not such as what occurred here rather it intended relief for taxpayers faced with the actual or threatened loss of their property to the government and or a loss by casualty or theft sec_1033 provides that if during a specified period the taxpayer purchases other_property similar_or_related_in_service_or_use to the property so converted at the election of the taxpayer the gain shall be recognized only to the extent that the amount_realized exceeds the cost of such other_property see also sec_1_1033_a_-2 the quid pro quo for this nonrecognition of course is a lower basis in the qualified_replacement_property sec_1033 in actuality therefore it is just deferral of recognition even an outright condemnation of property by the government is not always an involuntary_conversion under sec_1033 despite the express language of the statute for example where real_property may be unfit for human habitation the condemnation thereof is not covered by sec_1033 revrul_57_314 1957_2_cb_523 compare revrul_82_147 1982_2_cb_190 sale of a resort hotel where congress had declared the surrounding region a wilderness area constituted an involuntary_conversion forced sales or exchanges made pursuant to state statute 296_f2d_639 7th cir 274_f2d_656 3d cir rev_rul 1969_2_cb_161 revrul_55_717 c b a securities_and_exchange_commission order american natural_gas supra revrul_57_517 c b an antitrust order 196_fsupp_129 d mass revrul_58_11 c b a court order of partition roth v commisioner t c memo unfortunately the dearth of litigated cases illuminating what is a qualifying theft for sec_1033 purposes proves less helpful to our instant inquiry than those noted below regarding condemnation apparently few if any taxpayers have ventured to gainsay seriously the rather unequivocal nature and limited applicability of the theft standard while the service has for example allowed the unauthorized pledging of corporate shares to be treated as a theft for purposes of sec_1033 where money was eventually recovered from the pledgee revrul_66_355 1966_2_cb_302 the term is not without clear limits the tax_court has expressly and consistently acknowledged the limitations of sec_1033 in 55_tc_1020 pincite the court restated the theft criterion as follows the term theft as used in the internal_revenue_code is a word of general and broad connotation intended to cover and covering any criminal appropriation of another’s property to the use of the taker particularly including theft by swindling false pretenses and any other form of guile citing 232_f2d_107 5th cir 46_tc_161 43_tc_842 despite the general and broad phrase adopted from edwards it is more instructive to note that the tax_court promptly found that the putative involuntary sale involved in hope was indeed not a result of fraud furthermore the lack of a prior adjudication or admission of fraud was critical to the failure of that assertion id pincite the defining emphasis throughout the analysis was clearly on whether there was criminal activity indeed the tax_court looked only to the applicable local criminal_law prior to hope while stating that the precise crime involved was unimportant eg whether embezzlement or larceny the fifth circuit in edwards supra pincite nevertheless looked only to crimes to determine whether a theft had occurred for purposes of federal tax implications there was no hint in either a loan foreclosure 115_f2d_1017 9th cir recio v commissioner t c memo a tax delinquency sale rev_rul c b and bankruptcy rev_rul c b or receivership proceedings shields v united_states u s t c w d tex are just some of the numerous examples of property dispositions that are not involuntary_conversions within the purview of section 1033-notwithstanding the taxpayer’s manifest unwillingness to part with the property involved so while sec_1033 is clearly a relief provision the requisite qualifying standards are not quite as flexible as taxpayer apparently wants to assume opinion that either court would be likely to entertain the notion that a mere tort which did not also constitute a crime would pass muster as theft there is no authority for expanding the definition of theft to encompass the circumstances presented here even if taxpayer’s allegations of tortious interference against corp c could be reasonably established which given the jury verdict seems highly unlikely that failure standing alone would appear to be close to dispositive of taxpayer’s nonrecognition theory yet there are additional reasons taxpayer’s argument should not prevail taxpayer’s receipt of the settlement funds is most closely akin to the situation first addressed in revrul_73_477 1973_2_cb_302 where amounts were received under a use and occupancy insurance_policy that provided for per_diem payments whenever specific causes resulted in suspended business operations the service ruled that those funds were in lieu of expected ordinary_income were taxable as such ordinary_income and were thus ineligible for sec_1033 nonrecognition treatment this position now encapsulated in sec_1_1033_a_-2 has ample case support see eg 523_f2d_585 9th cir 393_fsupp_1097 d minn aff’d u s t c 8th cir 80_f2d_436 6th cir 15_tc_79 there is no inherent conceptual difference between the aforementioned insurance proceeds and the settlement reached by taxpayer here both represent recovery_of lost profits consequently the compelled conclusion in this case is that since the damages settlement received by taxpayer was intended to reimburse it for profits it lost when the contract was breached-irrespective of how that breach is characterized-the money was ordinary_income to taxpayer for this reason we do not view the executory_contract rights in the first instance as constituting property within the intended meaning of sec_1033 nonrecognition see generally beck v see also plr date which specifically examined just the criminal_law of the state where certain alleged acts occurred to ascertain whether those acts constituted larceny by false pretenses in determining whether a theft had occurred under sec_1033 see also revrul_86_12 1986_1_cb_290 amplifying rev_rul holding that the service will look to underwriting and actuarial criteria as well as any other information in determining if amounts involved were to reimburse lost profits this is true irrespective of whether any amount of the settlement is properly allocable to the tortious interference claim even if punitive_damages were part of that tort portion by definition those damages would be outside sec_1033 because these would be to punish or make an example of the taker of the property commissioner tcmemo_1987_359 ownership of cattle not recognized for federal_income_tax purposes despite executory_contract for sale 51_tc_290 aff’d 430_f2d_1019 6th cir executory_contract to purchase sec_1033 replacement_property untimely for statutory purposes under sec_1033 since the benefits_and_burdens_of_ownership had not passed by close of provided replacement_period moreover even if taxpayer were to argue that the executory_contract represented merely a transitional step en route to certain property acquisition and towards that end we were to look through the contract there is simply no underlying cognizable property asset that taxpayer would eventually acquire upon execution similarly nothing in the legislative_history indicates that congress meant to go beyond actual physical assets already in hand it is the prior commitment to capital that is most critical 43_tc_736 quoting authorities acq 1965_2_cb_5 on another aspect of these facts the apportionment of the settlement funds to the alleged tortious interference claim appears devoid of any rationale basis taxpayer has provided no explanation as to this very generous allocation-about percent of the total taxpayer’s asserted allocation is especially suspect here in light of the jury’s verdict in favor of corp c albeit not reduced to judgment on the tortious interference claim as well as the fact that the settlement amount allocated to lost profits was much less than the amount of lost profits found to be due taxpayer by the arbitrator at a minimum even if the alleged tortious interference did constitute theft under sec_1033 and we do not believe it does as we discussed the failure of taxpayer to prove even that the tort occurred at all would in and of itself be quite telling as to whether sec_1033 should be invoked taxpayer has failed to establish that a conversion by theft or other qualifying circumstance has occurred within the meaning of sec_1033 it has failed to demonstrate that the monetary recovery in question was not merely a taxable reimbursement in lieu of anticipated ordinary_income it has failed to offer a rationale basis for its significant allocation of the funds it received to the putative theft involved-even assuming arguendo that the alleged tort were a qualifying theft and it has failed to demonstrate why the payments to secure a new contract with another buyer were ordinary necessary or reasonable or why that new contract should be considered similar_property within the meaning of section see h_r rep no 67th cong 1st sess reprinted in part c b s rep no 67th cong 1st sess reprinted in part c b intangible assets however for example a patent or easement would still be covered see eg revrul_76_69 1976_1_cb_219 scenic easement it represents less than one-half of the amount the arbitrator had found to be due on just the breach of contract by corp b we must conclude therefore that taxpayer is not entitled to nonrecognition treatment under sec_1033 on the circumstances described in this case case development hazards and other considerations there are very limited if any litigation hazards for the service in this case we have discovered no relevant authority supporting taxpayer’s notions with regard to the applicability of sec_1033 to the instant fact pattern even accepting the view that the executory_contract involved was property within the meaning of sec_1033 and despite taxpayer’s characterizations of the purported nefarious actions of corp c the provisions of sec_1033 were simply never intended to reach these types of dealings this holds true irrespective of whether some tortious conduct happens to be involved--short of theft or actual destruction of property this has long been the service’s position and practice thus we recommend that the issue be pursued in this case heather c maloy by gerald m horan senior technician reviewer income_tax accounting division there is also the nettlesome question for taxpayer of whether the new supply contract the ostensible replacement_property is similar_property within the meaning of the statute given the other substantial infirmities in taxpayer’s position however we limit our discussion to those already examined above
